This matter having come before the Court by its Order granting a petition for certification of the judgment in A-3092-02T1; and
The Court having received notification from the Sussex County Prosecutor on behalf of the State that W. J.’s name will not appear on the Internet registry as a result of his reclassification under Megan’s Law; and
The Court having considered the papers submitted by counsel for W.J. arguing that notwithstanding this reclassification, the Court should still consider the appeal, and good cause appearing;
IT IS ORDERED that the appeal is dismissed as moot.